PER CURIAM.
Chanon A. Fennell appeals the denial of his motion seeking additional jail time credit which was filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm because Fennell’s motion does not allege that the court records show an entitlement to relief on their face nor does it identify the court records which demonstrate that he is entitled to more jail time credit than he actually received. See Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998), citing State v. Mancino, 714 So.2d 429, 433 (Fla.1998).
AFFIRMED.
KAHN AND BENTON, JJ., CONCUR and SHIVERS, DOUGLASS B., Senior Judge, CONCURS.